

	

		II 

		109th CONGRESS

		1st Session

		S. 605

		IN THE SENATE OF THE UNITED STATES

		

			March 11, 2005

			Mr. Harkin (for himself

			 and Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to restore the phaseout of personal exemptions and the overall limitation on

		  itemized deductions, and to create a trust fund for the funding of education

		  programs.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Education Funding Act of

			 2005.

		

			2.

			Restoration of phaseout of personal exemptions

			

				(a)

				In general

				Paragraph (3) of section

			 151(d) of the Internal Revenue Code of 1986 (relating to exemption amount) is

			 amended by striking subparagraphs (E) and (F).

			

				(b)

				Effective date

				The amendment made by this

			 section shall apply to taxable years beginning after December 31, 2005.

			

			3.

			Restoration of phaseout of overall limitation on itemized

			 deductions

			

				(a)

				In general

				Section 68 of the Internal

			 Revenue Code of 1986 is amended by striking subsections (f) and (g).

			

				(b)

				Effective date

				The amendment made by this

			 section shall apply to taxable years beginning after December 31, 2005.

			

			4.

			Dedication of revenues for education programs

			

				(a)

				Creation of trust fund

				There is established in the

			 Treasury of the United States a trust fund to be known as the Education

			 Trust Fund, consisting of such amounts as may be appropriated or

			 credited to the Education Trust Fund as provided in this section.

			

				(b)

				Transfers to Education Trust Fund

				

					(1)

					In general

					There are hereby appropriated

			 to the Education Trust Fund amounts equivalent to the sum of 50 percent of the

			 net PEP revenues and 50 percent of the net Pease revenues received in the

			 Treasury.

				

					(2)

					Definitions

					

						(A)

						Net PEP revenues

						For purposes of paragraph

			 (1), the term net PEP revenues means the amount estimated by the

			 Secretary of the Treasury based on the taxes received under chapter 1 of the

			 Internal Revenue Code of 1986 which are attributable to the amendment made by

			 section 2 of this Act.

					

						(B)

						Net Pease revenues

						For purposes of paragraph

			 (1), the term net Pease revenues means the amount estimated by the

			 Secretary of the Treasury based on the taxes received under chapter 1 of the

			 Internal Revenue Code of 1986 which are attributable to the amendment made by

			 section 3 of this Act.

					

				(c)

				Expenditures from trust fund

				Amounts in the Education

			 Trust Fund shall be available, as provided in appropriations Acts, only for

			 programs administered by the Department of Education to the degree that funding

			 for the specified programs are increased from the fiscal year 2005

			 level.

			

				(d)

				Other special rules

				Rules similar to the rules of

			 subchapter B of chapter 98 of the Internal Revenue Code of 1986 shall apply for

			 purposes of this section.

			

